HOUGH, Circuit Judge
(dissenting). By one of the majority opinions this conviction is reversed, because the trial judge asked the accused pertinent and skillfully framed questions, and showed in his charge a lack of belief in that gentleman’s veracity. I feel obliged still to dissent from that method of disciplining the judiciary, considering that it confounds the difference between legal error and what the. reviewing authority does not personally like. Oppenheim v. United States, 241 Fed. at page 630, 154 C. C. A. 383.
Whether the accused had guilty knowledge was for the jury; the ■reasonable doubt of the criminal law being the jury’s doubt, and not that of the court, and, in my opinion, especially not that of ah appellate court, which has nothing before it but cold type.
The intimations of the other majority opinion would leave nothing to the jury but certainties; therefore from that also I dissent.